Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
The instant application having Application No. 14/538,393 has 1, 3, 5-11 and 14-24 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  

Status Of Claim for Priority In The Application

No priority has been claimed by the Applicant for the Application No. 14/538,393.

Appeal Decision

The Applicant’s arguments filed with Appeal Brief (dated 01/15/2019) and Reply Brief on Appeal (dated 07/15/2019) have been found persuasive by the Patent Trial and Appeal Board (PTAB) (dated 03/18/2021) and thus the claims 1, 3, 5-11 and 14-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163